The facts were substantially these, — the petitionee being without property married the petitioner on the 11th of April, 1839, who had property to a considerable amount. Upon a misunderstanding arising between them, the husband sold and took pay for all the wife’s personal property, amounting to fifteen hundred dollars, and gave a permanent lease of her real estate, and mortgaged the rent, for a number of years, to pay his own debts, and then abandoned the wife, without leaving her the means of support for a single day, and refused to provide her any support. This state of circumstances having confined for many months the court granted the divorce.